K.D. DIEPHOLZ / CHAIRMAN - CEO Towers at Williams Square 5215 N. O’Connor Rd./Suite 200 Irving, Texas 75039 972-868-9066, Fax: 868-9067 (800) 510-2283 E-mail: kd@dynaresource.com Web site:www.dynaresource.com DynaResource de México, S.A. de C.V; Mineras de DynaResource, S.A. de C.V.; DynaResource Operaciones, S.A. de C.V. Subsidiaries of DynaResource, Inc. Avenue Ejercito Mexicano Number 2004 Desp. 204 Col. Insurgentes Mazatlan, Sinaloa, México82018 52-669-983-6625 / 52-669-986-1306 DME-000602-J10 Enrique Dunant 963 L-3 Guamuchil, SinaloaMexico81400 52-673-732-9325// 52-673-734-0920 March 31, 2009 Mr. Roger Schwall, Assistant Director C/O: Bob Carroll; Chris White; John Madison; Michael E. Karney U.S. Securities & Exchange Commission Division of Corporate Finance 100 F Street NE; Mail Stop 7010 Washington, D.C. 20549 Re: DynaResource, Inc.; Form 10/Amendment No. 2 Filed February 26, 2009; Letter from Mr. John W. Madison of March 25, 2009; File No. 0-53237 Dear Mr. Madison / Mr. Schwall: DynaResource, Inc. has received your letter dated March 25, 2009, wherein you provided comments to the Amendment No. 1 to the Registration Statement on Form 10, Filed February 26, 2009 by DynaResource, Inc. Thank You for your comments. We appreciate your advice and assistance in working with the Company, and in order that we may finalize a Form 10 Amendment which is acceptable and accurate. Your letter of March 25 requested our next response within 10 business days; and we will work diligently towards completing our answers within this period. If we submit our next response after this date, let me apologize in advance. We appreciate your patience. Respectfully, /S/ K.W. ("K.D.") DIEPHOLZ /S/ CHARLES E. SMITH K.W. ("K.D.") DIEPHOLZ; CHARLES E. SMITH DYNARESOURCE, INC.; CEO DYNARESOURCE, INC.; CFO CC.: Mr. Roger Crabb; Ms. Sarah Benes; Scheef & Stone, LLP. Page 1
